


Exhibit 10.2


INDEMNIFICATION AGREEMENT
THIS AGREEMENT is made this ____ day of __________, 20__, by and between
Halliburton Company, a Delaware corporation (the “Company”), and the undersigned
officer (“Officer”).
W I T N E S S E T H
WHEREAS, Officer is a corporate officer of the Company and is listed as an
“executive officer” of the Company in the Company's filings under the Securities
Exchange Act of 1934 and, in such capacity, Officer is performing valuable
services for the Company; and
WHEREAS, the Company has purchased and presently maintains a policy or policies
of Directors' and Officers' Liability Insurance (“D&O Insurance”) covering
certain liabilities which may be incurred by the directors and officers of the
Company in the performance of their services for the Company; and
WHEREAS, developments with respect to the provisions of D&O Insurance and with
respect to the application, amendment and enforcement of statutory, charter and
bylaw indemnification provisions generally have raised questions concerning the
adequacy and reliability of the protection accorded to officers thereby and may
increase the difficulty of attracting and retaining qualified persons to serve
as officers of the Company; and
WHEREAS, the Board of Directors of the Company has determined that difficulties
relating to the attraction and retention of such persons would be detrimental to
the best interests of the Company and of its stockholders and that the Company
should act to assure such persons that there will be increased certainty of
indemnification protection in the future; and
WHEREAS, the Delaware General Corporation Law, the Certificate of Incorporation
of the Company, and the By-laws of the Company provide that they are not
exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled, and thereby contemplate that contracts
may be entered into between the Company and its officers with respect to
indemnification of such officers; and
WHEREAS, in order to lessen or alleviate the aforementioned concerns and thereby
induce Officer to serve as a corporate officer and “executive officer” of the
Company, the Company has determined that it is in its best interests to enter
into this Agreement with Officer;
NOW, THEREFORE, in consideration of the above premises and of Officer's
continued service to the Company, the parties hereto agree as follows:


1.Indemnification - General
The Company shall indemnify and advance Expenses (as hereinafter defined) to
Officer to the fullest extent, and only to the extent, permitted by applicable
law in effect on the date hereof and to such greater extent as applicable law
may thereafter from time to time permit. The rights of Officer provided under
the preceding sentence shall include, but shall not be limited to, the rights
set forth in the other Sections of this Agreement. Notwithstanding the
foregoing, the Company shall indemnify Officer in connection with a Proceeding
initiated by Officer only if such Proceeding was authorized by the Board of
Directors of the Company.
2.Proceedings Other than Proceedings by or in the Right of the Company
Officer shall be entitled to the indemnification rights provided in this Section
2 if, by reason of Officer's Corporate Status (as hereinafter defined), Officer
was or is, or is threatened to be made, a party to or is involved in any
threatened, pending or completed Proceeding (as hereinafter defined), other than
a Proceeding by or in the right of the Company. Pursuant to this Section 2,
Officer shall be indemnified against Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by Officer or on
Officer's behalf in connection with such Proceeding or any claim, issue or
matter therein, if Officer acted in good faith and in a manner Officer
reasonably believed to be in, or not opposed to, the best interests of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe Officer's conduct was unlawful.
3.Proceedings by or in the Right of the Company
Officer shall be entitled to the indemnification rights provided in this Section
3, if, by reason of Officer's Corporate Status, Officer was or is, or is
threatened to be made, a party to or is involved in any threatened, pending or
completed Proceeding brought by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 3, Officer shall be indemnified
against Expenses actually and reasonably incurred by Officer or on Officer's
behalf in connection with such Proceeding if Officer acted in good faith and in
a manner Officer reasonably believed to be in, or not opposed to, the best
interests of the Company. Notwithstanding the foregoing, no indemnification
against such Expenses shall be made in respect of any claim, issue or matter in
such Proceeding as to which Officer shall have been adjudged to be liable to the
Company if applicable law prohibits such indemnification; provided, however,
that, if applicable law so permits, indemnification against Expenses shall
nevertheless be made by the Company despite such adjudication of liability, if
and only to the extent that the Court of Chancery of the State of Delaware, or
the court in which such Proceeding shall have been brought or is pending, shall
determine.
4.Indemnification for Expenses of a Party Who is Wholly or Partly Successful
Notwithstanding any other provision of this Agreement, to the extent that
Officer is, by reason of Officer's Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Officer shall be
indemnified against all Expenses actually and reasonably incurred by Officer or
on Officer's behalf in connection therewith. If Officer is not wholly successful
in such Proceeding but is successful on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Officer against all Expenses actually and reasonably incurred by
Officer or on Officer's behalf in connection with each successfully resolved
claim, issue or matter. For the purposes of this Section 4 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
5.Contribution
In the event that the indemnification rights contained in Sections 2, 3 or 4 of
this Agreement are unavailable or insufficient to hold Officer harmless in a
Proceeding described therein for any reason whatsoever (other than Officer
failing to meet the applicable requirements of such Section), then in accordance
with the non-exclusivity provisions of the Delaware General Corporation Law and
the Certificate of Incorporation and By-laws of the Company, and separate from
and in addition to, the indemnity provided elsewhere herein, the Company shall
contribute to Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by or on behalf of Officer in
connection with such Proceeding or any claim, issue or matter therein, in such
proportion as appropriately reflects the relative benefits received by, and
fault of, the Company on the one hand and Officer on the other in the acts,
transactions or matters to which the Proceeding relates and other equitable
considerations.
6.Procedure for Determination of Entitlement to Indemnification.


(a)To obtain indemnification under this Agreement, Officer shall submit to the
Company a written request, including such documentation and information as is
reasonably available to Officer and is reasonably necessary to determine whether
and to what extent Officer is entitled to indemnification. The determination of
Officer's entitlement to indemnification shall be made not later than 90 days
after receipt by the Company of the written request for indemnification. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Officer has
requested indemnification.
(b)Officer's entitlement to indemnification under any of Sections 2, 3, and 4,
and to contribution under Section 5, of this Agreement shall be determined in
the specific case: (i) by the Board of Directors by a majority vote of a quorum
of the Board of Directors consisting of Disinterested Directors (as hereinafter
defined); (ii) by Independent Counsel (as hereinafter defined), in a written
opinion if a quorum of the Board of Directors consisting of Disinterested
Directors is not obtainable or, even if obtainable, such quorum of Disinterested
Directors so directs; or (iii) by the stockholders of the Company. If, with
regard to Section 5 of this Agreement, such a determination is not permitted by
law or if a quorum of Disinterested Directors so directs, such determination
shall be made by the Chancery Court of the State of Delaware or the court in
which the Proceeding giving rise to the claim for indemnification is brought.
(c)In the event that the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 6(b) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 6(c). The
Independent Counsel shall be selected by the Board of Directors, and the Company
shall give written notice to Officer advising Officer of the identity of the
Independent Counsel so selected. Officer may, within seven days after receipt of
such written notice of selection shall have been given, deliver to the Company a
written objection to such selection. Such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 13 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, the Independent Counsel so
selected shall be disqualified from acting as such. If, within 20 days after
submission by Officer of a written request for indemnification pursuant to
Section 6(a) of this Agreement, no Independent Counsel shall have been selected,
or if selected shall have been objected to, in accordance with this Section
6(c), either the Company or Officer may petition the Court of Chancery of the
State of Delaware for the appointment as Independent Counsel of a person
selected by such court or by such other person as such court shall designate,
and the person so appointed shall act as Independent Counsel under Section 6(b)
of this Agreement, and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 6(c), regardless of the manner in
which such Independent Counsel was selected or appointed.


7.Advancement of Expenses
The Company shall advance all reasonable Expenses incurred by or on behalf of
Officer in connection with any Proceeding within 20 days after the receipt by
the Company of a statement or statements from Officer requesting such advance or
advances from time to time, whether prior to or after final disposition of such
Proceeding. Officer shall, and hereby undertakes to, repay any Expenses advanced
if it shall ultimately be determined that Officer is not entitled to be
indemnified against such Expenses. Notwithstanding the foregoing, subsequent to
an indictment of, or the filing of a civil complaint by a U.S. federal or state
governmental enforcement agency against Officer (in any capacity, including as
an employee or agent of another enterprise and service to an employee benefit
plan) entitled to or receiving advancement of Expenses, the Company may, subject
to applicable law (including to the extent indemnification is required under
Section 145(c) of the Delaware General Corporation Law), terminate, reduce or
place conditions upon any future advancement of Expenses (including with respect
to costs, charges, attorneys' fees, experts' fees and other fees) incurred by
Officer relating to Officer's defense thereof if (a) Officer does not prevail at
trial, enters into a plea arrangement, agrees to the entry of a final
administrative or judicial order imposing sanctions on Officer or otherwise
admits, in a Proceeding, to the alleged violation resulting in the relevant
indictment or complaint or (b) if the Company initiates an internal
investigation and a determination is made (i) by the Disinterested Directors,
even though less than a quorum, or (ii) if there are no Disinterested Directors
or the Disinterested Directors so direct, by Independent Counsel in a written
opinion, that the facts known to the decision-maker at the time such
determination is made demonstrate that Officer acted in a manner that is not
indemnifiable by the Company.
8.Presumptions and Effect of Certain Proceedings
The termination of any proceeding described in any of Sections 2, 3 or 4 of this
Agreement, or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Officer to indemnification or create a presumption
that Officer did not act in good faith and in a manner which Officer reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Officer had reasonable cause to believe
that Officer's conduct was unlawful.
9.Term of Agreement
All agreements and obligations of the Company contained herein shall commence as
of the time Officer commenced to serve as an officer, employee or agent of the
Company (or commenced to serve at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise) and shall continue for so long
as Officer shall so serve or shall be, or could become, subject to any possible
Proceeding in respect of which Officer is granted rights of indemnification or
advancement of Expenses hereunder.
10.Notification and Defense of Claim
Promptly after receipt by Officer of notice of the commencement of any
Proceeding, Officer will, if a claim in respect thereof is to be made against
the Company under this Agreement, notify the Company of the commencement
thereof; but the omission to notify the Company will not relieve it from any
liability which it may have to Officer otherwise than under this Agreement. With
respect to any such Proceeding as to which Officer notifies the Company of the
commencement thereof:
(a)The Company will be entitled to participate therein at its own expense.
(b)Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Officer,
upon providing notice of the same to Officer. After notice from the Company to
Officer of its election so to assume the defense thereof, the Company will not
be liable to Officer under this Agreement for any legal or other Expenses
subsequently incurred by Officer in connection with the defense thereof other
than reasonable costs of investigation or as otherwise provided below. Officer
shall have the right to employ its counsel in such Proceeding but the Expenses
of such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Officer unless (i) the employment of
counsel by Officer has been authorized by the Company, (ii) Officer shall have
reasonably concluded that there may be a conflict of interest between the
Company and Officer in the conduct of the defense of such Proceeding, or (iii)
the Company shall not in fact have employed counsel to assume the defense of
such Proceeding, in each of which cases the reasonable Expenses of counsel shall
be at the expense of the Company. The Company shall not be entitled to assume
the defense of any Proceeding brought by or on behalf of the Company or as to
which Officer shall have made the conclusion provided for in (ii) above.
(c)The Company shall not be liable to indemnify Officer under this Agreement for
any amounts paid in settlement of any Proceeding or claim effected without its
written consent. The Company shall not settle any Proceeding or claim in any
manner which would impose any penalty or limitation on Officer without Officer's
written consent. Neither the Company nor Officer will unreasonably withhold
their consent to any proposed settlement.


11.Enforcement
The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Officer to continue as an officer of the Company, and acknowledges that Officer
is relying upon this Agreement in continuing in such capacity.
(a)In the event Officer is required to bring any action to enforce rights or to
collect moneys due under this Agreement and is successful in such action, the
Company shall reimburse Officer for all of Officer's reasonable Expenses in
bringing and pursuing such action.


12.Non-Exclusivity of Rights
The rights of indemnification and to receive advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Officer may at any time be entitled under applicable law, the Certificate of
Incorporation of the Company, the By-laws of the Company, any agreement, a vote
of stockholders or a resolution of directors, or otherwise.
13.Definitions    For purposes of this Agreement:


(a)“Corporate Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving for or at the request of the
Company.
(b)“Disinterested Director” means a director of the Company who is not and was
not at any time a party to the Proceeding in respect of which indemnification is
sought by Officer.
(c)“Expenses” shall include all reasonable attorneys' fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other fees, disbursements and expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating or otherwise participating in a
Proceeding.
(d)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Officer in
any matter material to either of them or (ii) any party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Officer in an action
to determine Officer's rights under this Agreement.
(e)“Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative.


14.Severability
Each of the provisions of this Agreement is a separate and distinct agreement
and independent of the others, so that if any provision hereof shall be held to
be invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the validity or enforceability of the other provisions hereof.
15.Governing Law; Binding Effect; Amendment and Termination


(a)THIS AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE.
(b)This Agreement shall be binding upon Officer and upon the Company, its
successors and assigns, and shall inure to the benefit of Officer, Officer's
heirs, personal representatives and assigns and to the benefit of the Company,
its successors and assigns.
(c)No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing and signed by the parties.




The parties have executed this Agreement as of the day and year first above
written.
HALLIBURTON COMPANY




By: _____________________________________
David J. Lesar
Chairman of the Board, President and
Chief Executive Officer




        


Print name:     


Title: _____________________________________
































